         Case 1:20-cv-02353-SDA Document 29 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϰͬϮϳͬϮϬϮϭ
 Lambert Grant,

                                Plaintiff,
                                                            1:20-cv-02353 (SDA)
                   -against-
                                                            ORDER
 Elmax Builders Supply, LLC,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is the parties' joint letter, dated April 23, 2021 (ECF No. 28), seeking

approval of their proposed Settlement Agreement & Release (the “Agreement”) (ECF No. 28-1).

For the reasons set forth below, the Court cannot approve the Agreement as written.

       Paragraph 7 of the Agreement provides that Plaintiff “expressly agrees to refrain from

disparaging, defaming, or criticizing the Released Parties, including, without limitation, making

any statement, oral or written, which portrays Elmax, its affiliates, owners, officers, agents,

representatives and management employees or any of the Released Parties in an unfavorable

light or subjects any of them to scorn, obloquy or ridicule.” (Agmt. ¶ 7.) While the Agreement

does contain a similar non-disparagement clause by Defendants (see Agmt. ¶ 8), it does not

include a carve-out for truthful statements about Plaintiff's experience litigating his case. See

Mendoza v. Kidz Korner of New Rochelle Inc., No. 20-CV-05761 (JLC), 2021 WL 738840, at *1

(S.D.N.Y. Feb. 24, 2021) (non-disparagement provision must be mutual and include carve-out for

truthfulness). Without such a carve-out, the “provision contravenes the remedial purposes of the

[Fair Labor Standards Act] and is not fair and reasonable.” Howard v. Don Coleman Advert. Inc.,
          Case 1:20-cv-02353-SDA Document 29 Filed 04/27/21 Page 2 of 2




No. 16-CV-5060 (JLC), 2017 WL 773695, at *2 (S.D.N.Y. Feb. 28, 2017) (internal citations and

alterations omitted).

       Accordingly, no later than May 11, 2021, the parties shall either: (a) file a revised

settlement agreement with a mutual non-disparagement clause that provides for the required

carve out or (b) file a joint letter withdrawing their motion for settlement approval and stating

their intent to proceed with litigation.

SO ORDERED.

DATED:         New York, New York
               April 27, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               2
